82 So. 3d 1225 (2012)
Bobbie Jo Kathleen DUKE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-3671.
District Court of Appeal of Florida, First District.
March 26, 2012.
Nancy A. Daniels, Public Defender, and Richard M. Summa, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Jay Kubica, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Flagg v. State, 74 So. 3d 138 (Fla. 1st DCA 2011).
ROBERTS, CLARK, and SWANSON, JJ., concur.